DETAILED ACTION

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Regarding the limitation(s) “large particle having a particle size of 10 m to 50 m” in claim 1, the Examiner has given the term(s) the broadest reasonable interpretation(s) consistent with the written description in Applicant’s specification as it would be interpreted by one of ordinary skill in the art.  In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997); In re Donaldson Co., Inc., 16 F.3d 1190, 1192-95, 29 USPQ2d 1845, 1848-50 (Fed. Cir. 1994).  See MPEP 2111.  Specifically, the Examiner has allowed for any dimension to meet the required ‘particle size’ – tabular length, tabular thickness, diameter, etc.  The Examiner has not made a 112 rejection on the relative terms ‘large’ and ‘small’ since the large particles have clear enumeration of what constitutes ‘large’ (i.e. 10 to 50 m) and ‘small’ is taken as being a size less than the ‘large’ particles.
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Election/Restrictions
Applicant's election with traverse of Group I (claims 1 – 8 and 12) in the reply filed on July 12, 2022 is acknowledged.  The traversal is on the ground(s) that the search would be coextensive and, as such, no additional burden.  This is not found persuasive because while the search may be overlapping, it would not be coextensive because the method limitations of claim 9 are not required for the product-by-process claims of claim 12.  As such, a product made by a different method is proper for anticipating claim 12 and the only ‘product’ limitations in claim 12 are a particle having a size of 10-50 m.  The requirement is still deemed proper and is therefore made FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The Examiner has made no double patenting rejections yet, but notes that the breadth of claim 12 would potentially be open to many double patenting rejections because the method steps are not germane to the determination of patentability of a claimed product.  It is the Examiner’s expectation that any argument or amendment to better distinguish the limitations of claim 12 (and likely also claim 1) would serve to obviate the need for any potential double patenting rejections, but Applicants should review the cited, commonly-assigned references for potential double patenting issues.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 3, 5 – 8 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the large particles being magnetic, does not reasonably provide enablement for creation of an inductor core (which is the only disclosed use of the invention disclosure) wherein the large particles are NOT magnetic.  Furthermore, the only disclosure providing any guidance to the public regarding appropriate selection of materials for the large particles is exclusively directed to magnetic particles.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make, much less use, the invention commensurate in scope with these claims. This rejection can be overcome by incorporating claim 4 into claim 1.

Claims 2 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the small particles being magnetic, does not reasonably provide enablement for creation of an inductor core (which is the only disclosed use of the invention disclosure) wherein the small particles are NOT magnetic.  Furthermore, the only disclosure providing any guidance to the public regarding appropriate selection of materials for the small particles is exclusively directed to magnetic particles.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make, much less use, the invention commensurate in scope with these claims. This rejection can be overcome by incorporating claim 3 into claim 2.

Claims 1 – 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for binder particles formed via a specific method or being of epoxy (example), does not reasonably provide enablement for ‘binder particles’ being formed of any known materials; including magnetic materials, inorganic or organic, etc..  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The Examiner notes that the issue is more with the lack of disclosure in the specification regarding what materials are acceptable choices for the ‘binder particles’.  It appears that the intent is that these particles are organic/polymeric materials, based on the methodology used (and while this methodology is recited in claim 9, incorporated into product claim 12, the Examiner notes that claim 12 does not positively recite that the binder particles are present like in claim 1…).  However, there is nothing explicit in the as-filed disclosure to guide the Examiner on exact materials that could be read into the claims as supporting subject matter to limit what materials are suitable for ‘binder particles’.  The Examiner suggests reviewing the as-filed disclosure to see what materials are positively recited as being suitable for the binder particles and/or adopting a similar ‘product-by-process’ type approach as in claim 12 to limit the binder particles by how they are formed attached to the large particles.  I.e. it would seem that a method of attaching inorganic, dielectric ‘binder’ particles would be significantly different than a method of attaching organic, polymeric ‘binder’ particles.  For the purpose of evaluating the prior art, the Examiner has interpreted ‘binder particle’ in an extremely broad light … namely any material can be considered a ‘binder’ particle, be it organic or inorganic; magnetic or non-magnetic; etc.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 recites that the binder particles are ‘deposited and attached on the large particles’, but claim 1 already recites that they are attached.  As such, the only additional limitation is a pseudo-method step of ‘deposited on’… yet (1) the particles must be deposited (in some way) on the large particles if they are ATTACHED ON the large particles; (2) ‘deposited on’ is not a germane limitation in a product claim due to being a process limitation; and (3) as a ‘process limitation’ it is, at best, a generic process limitation which wouldn’t convey any additional structure (i.e. ‘sintered on’, ‘glued on’, etc. all are process limitations that potentially add structure … merely reciting that something is ‘deposited on’ does not).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(g)(1) During the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.

A rejection on this statutory basis (35 U.S.C. 102(g) as in force on March 15, 2013) is appropriate in an application or patent that is examined under the first to file provisions of the AIA  if it also contains or contained at any time (1) a claim to an invention having an effective filing date as defined in 35 U.S.C. 100(i) that is before March 16, 2013 or (2) a specific reference under 35 U.S.C. 120, 121, or 365(c) to any patent or application that contains or contained at any time such a claim.


Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by playground sand, dirt from 1956, a piece of lint found in someone’s pocket in 1993, etc.
Regarding claim 12, the entirety of the structure of this claim is that there is a particle having a size of 10 to 50 microns.  That is it.  The rest of the limitations are method limitations directed to the solutions, etc., but none of these limitations recite that binder particles are formed nor that they are attached to the large particles like in claim 1.  The Examiner takes Official Notice that “A large particle having a size of 10 to 50 microns” is old in the art – perhaps being playground sand, dirt, lint, decaying matter from an ant colony, etc.

Claims 1 – 4, 6 and 12 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Igarashi (U.S. Patent App. No. 2014/0097377 A1).
Regarding claims 1, 6 and 12, Igarashi discloses a composite particle (Title; cover Figure) having a particle size of 10 to 50 microns (Paragraph 0036: noting both dimension L1 and t can fall within the claimed range, considering the disclosed aspect ratio) and binder particles (Figures, elements 12 – especially looking at elements 12A and 12B) attached on the large particles (ibid)	and each having a particle size smaller than that of the larger particles (ibid and Paragraphs 0039 – 0040).
Regarding the requirement that these are ‘binder particles’, the Examiner notes that Igarashi clearly teach that these particles ‘bind’/’attach’ the smaller magnetic particles 13 to the large particles – hence meeting the requirement of being ‘binder’ particles (Figures and at least Paragraphs 0021 – 0031).
	Regarding claim 2, Igarashi discloses smaller magnetic particles 13 meeting the claimed limitations (noting that both 12A and 12B are binder particles that can be taken as ‘between’ two soft magnetic particles 13).
	Regarding claims 3 and 4, Igarashi disclose both the small and large particles as being magnetic (see disclosure relevant to particles 11 and 13).
	Regarding claims 6 and 12, these claims do not add additional structural requirements to claim 1, as stated above. The limitations “deposited on” and the method limitations of claim 12 are product-by-process limitations and are not further limiting in so far as the structure of the product is concerned.   “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  [emphasis added] In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP § 2113.  Once a product appearing substantially identical is found, the burden shifts to applicant to show an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  In the instant case, the product of Igarashi is substantially identical to that of the claimed product, as noted by the 102 rejection above. Furthermore, the Examiner notes that claim 12 does not even require the presence of ‘binder particles’ attached to the large particles.

Claims 1, 4, 6 - 8 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsumoto (U.S. Patent App. No. 2021/0129218).
The Examiner notes that Matsumoto applies as prior art because the present Foreign Priority date has not been perfected.
Regarding claims 1, 6 and 12, Matsumoto discloses a composite particle (Title; cover Figure) having a particle size of 10 to 50 microns (Paragraph 0033) and binder particles (Figures, element 3) attached on the large particles (ibid) and each having a particle size smaller than that of the larger particles (ibid; Paragraph 0036; and relevant disclosure to elements 3).
	Regarding claim 4, Matsumoto disclose the large particles as being magnetic (Paragraph 0028).
	Regarding claims 6 and 12, these claims do not add additional structural requirements to claim 1, as stated above. The limitations “deposited on” and the method limitations of claim 12 are product-by-process limitations and are not further limiting in so far as the structure of the product is concerned.   “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  [emphasis added] In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP § 2113.  Once a product appearing substantially identical is found, the burden shifts to applicant to show an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  In the instant case, the product of Matsumoto is substantially identical to that of the claimed product, as noted by the 102 rejection above. Furthermore, the Examiner notes that claim 12 does not even require the presence of ‘binder particles’ attached to the large particles.
	Regarding claims 7 and 8, Matsumoto discloses the use as a core (Paragraphs 0002 – 0003 and 0046 – 0056).

Claims 1, 4, 6 - 8 and 12 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Nakazawa et al. (U.S. Patent App. No. 2018/0261385 A1).
The Examiner notes that Nakazawa applies as prior art because the present Foreign Priority date has not been perfected.
Regarding claims 1, 6 and 12, Nakazawa discloses a composite particle (Title; cover Figure) having a particle size of 10 to 50 microns (Paragraph 0040) and binder particles (Figures, element 13) attached on the large particles (ibid) and each having a particle size smaller than that of the larger particles (ibid; Paragraph 0034; and relevant disclosure to elements 13).
	Regarding claim 4, Nakazawa disclose the large particles as being magnetic (Paragraph 0027).
	Regarding claims 6 and 12, these claims do not add additional structural requirements to claim 1, as stated above. The limitations “deposited on” and the method limitations of claim 12 are product-by-process limitations and are not further limiting in so far as the structure of the product is concerned.   “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  [emphasis added] In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP § 2113.  Once a product appearing substantially identical is found, the burden shifts to applicant to show an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  In the instant case, the product of Nakazawa et al. is substantially identical to that of the claimed product, as noted by the 102 rejection above. Furthermore, the Examiner notes that claim 12 does not even require the presence of ‘binder particles’ attached to the large particles.
	Regarding claims 7 and 8, Nakazawa et al. discloses the use as a core (at least Title and Abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Igarashi as applied above, and further in view of Nakamura (U.S. Patent App. No. 2019/0333666 A1).
Igarashi is relied upon as described above.
Regarding claim 5, while Igarashi appears to illustrate the claimed relative size limitations, Igarashi does not explicitly disclose it for each of the binder particles. Regarding claims 7 and 8, Igarashi fails to disclose the claimed use as an inductor.
Regarding claim 5, however, Nakamura teaches a similar structured particle (large magnetic particle with small inorganic insulating particles attached thereto) wherein the size of the insulating particles can be as small as 1 nm (see also Figures).  In addition, Igarashi teaches the importance of having the insulating ‘binder’ particles be small enough to adhere the small magnetic particles to the large particles (Figures and citations above).  The Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the relative size of the binder particles 12 to the small magnetic particles 13 through routine experimentation, especially given the teaching in both Nakamura and Igarashi regarding the desire to use small inorganic “binder” particles attached to large magnetic particles and to ensure that the “binder” particles can bind the small magnetic particles to the large magnetic particles.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 7 and 8, Nakamura teaches that the use of such composite particles as cores of inductors is old in the art and such a use would have been within the knowledge of a person of ordinary skill in the art, especially given the nominal apparatus/inductor limitations recited in claims 7 and 8 (Nakamura: Paragraphs 0002 -0004 and 0125 – 0131).

Claims 2, 3 and 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Matsumoto as applied above and further in view of Igarashi (‘377 A1)
Matsumoto is relied upon as described above.
Regarding claims 2, 3 and 5, Matsumoto fails to disclose adding additional smaller magnetic particles.
However, Igarashi teaches that one can affix additional, small magnetic particles to the larger magnetic particles meeting the limitations of claims 2 and 3, in order to have higher electrical resistance and permeability (at least Paragraphs 0005 and 0009).  In addition, Igarashi teaches the importance of having the insulating ‘binder’ particles be small enough to adhere the small magnetic particles to the large particles (Figures and citations above).  The Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the relative size of the binder particles 12 to the small magnetic particles 13 through routine experimentation, especially given the teaching in Igarashi regarding the desire to use small inorganic “binder” particles attached to large magnetic particles and to ensure that the “binder” particles can bind the small magnetic particles to the large magnetic particles.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would, therefore, have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to modify the device of Matsumoto to utilize the additional fine magnetic particles of Igarashi meeting the claimed limitations of claims 2, 3 and 5 as taught by Igarashi, as such particles would allow the formation of a composite particle having improved electric resistance, manufacturability, and permeability.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
August 25, 2022